Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000638
                                                         01-SEP-2015
                                                         10:47 AM
                          SCPW-15-0000638

          IN THE SUPREME COURT OF THE STATE OF HAWAII
________________________________________________________________

                  GERALD VILLANUEVA, Petitioner,

                                 vs.

                  STATE OF HAWAII, Respondent.
________________________________________________________________

                        ORIGINAL PROCEEDING
                   (NO. 20220; CR. NO. 96-0078)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Gerald Villanueva’s

“Petition to Vacate, Set Aside, or Correct Judgment or to

Release Petitioner from Custody,” which was filed on August 28,

2015 as a petition for a writ of habeas corpus, the documents

attached thereto and submitted in support thereof, and the

record, it appears that Petitioner is presently seeking

identical relief in CAAP-15-0000408, and presents no special

reason for this court to invoke its jurisdiction at this time.

See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788 (1976)

(the supreme court “will not exercise its original jurisdiction

in habeas corpus proceedings when relief is available in a lower
court and no special reason exists for invoking its

jurisdiction”).   Accordingly,

         IT IS HEREBY ORDERED that the petition for a writ of

habeas corpus is denied.

         DATED: Honolulu, Hawaii, September 1, 2015.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2